Citation Nr: 0308655	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  97-11 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1978.

This appeal originates from a January 1997 rating decision in 
which the RO denied the veteran's claim for a permanent and 
total disability rating for nonservice-connected pension 
purposes.  The veteran submitted a notice of disagreement in 
February 1997 and a statement of the case was issued in April 
1997.  The veteran perfected his appeal to the Board of 
Veterans' Appeals (Board) in July 1997.

The veteran presented testimony at two hearings on appeal:  a 
May 1997 hearing before an RO hearing officer, and a 
September 1998 hearing before a Member of the Board (now 
Veterans Law Judge); transcripts of both hearings are of 
record.  In December 1998, May 1999 and May 2000, the Board 
remanded the claim to the RO for additional development and 
adjudication.  

The Veterans Law Judge who conducted the Board hearing in 
September 1998 is no longer with the Board.  In view of the 
regulation that requires that the Veterans Law Judge who 
conducts a hearing on appeal participate in any decision made 
on that appeal, the veteran was given the opportunity to have 
hearing by another Veterans Law Judge.  See 38 C.F.R. 
§ 20.707 (2002).  However, in March 2003, the veteran 
informed the Board in writing that he did not want an 
additional hearing.


REMAND

The record shows that in June 1992, the veteran was awarded 
disability benefits from the Social Security Administration 
(SSA) commencing September 15, 1989.  He had a noted history 
of treatment for chronic back pain and eczema.  He also 
carried diagnoses of chronic alcoholism, drug dependence 
(cocaine and heroin) and depression.  He was found to be 
functioning at the borderline level of intelligence.  

In a subsequent decision from the SSA in December 1997, the 
veteran was found to be no longer disabled under the SSA act 
as of January 1997 because of an enacted law in 1996 that 
prohibited disability benefits if drug addiction and/or 
alcoholism was a contributing factor material to the 
disability.  The veteran's noted disabilities included 
history of alcohol abuse, status post amputation of the 
distal phalanx of the right middle finger, history of 
adjustment disorder, history of hypertension and 
osteoarthritis.  Also noted was evidence of arthritis without 
severe restrictions in limitation in range of motion, and an 
adjustment disorder that did not significantly restrict his 
activities of daily living.  He benefits were terminated in 
March 1997.

In a later decision in December 1998, the SSA again 
determined that the veteran was not disabled and that his 
entitlement to a period of disability and disability 
insurance benefits ended in March 1997.  His disabilities as 
established by the medical evidence at that time included a 
history of treatment for hypertension, controlled with 
medication, mild osteoarthritis in the knees, scoliosis, 
status post amputation of the distal phalanx of the right 
middle finger, depression and alcohol and drug abuse in 
remission.

On file is a February 1998 private medical report from R. 
McDaniel, M.D. that is based on a February 1998 examination.  
The examination report contains diagnoses of kyphoscoliosis, 
bilateral knee pain, dermatitis and amputated right finger.  
The report also projects that the veteran would be impaired 
from February 1998 to February 1999, and unable to work.

A similar private medical report from R. McDaniel, M.D., is 
on file dated in January 1999 and based on a January 1999 
examination.  The report lists diagnoses of kyphoscoliosis, 
amputation of the distal right third finger and dermatitis.  
Dr. McDaniel assessed the veteran to be impaired from January 
1999 to January 2000, and unable to work.  

In addressing this pending appeal of entitlement to a 
permanent and total disability rating for nonservice-
connected pension purposes, and as noted above, the Board has 
remanded this case on three prior occasions, in December 
1998, May 1999 and May 2000.  The purpose for the last two 
remands, in May 1999 and May 2000, was to obtain a medical 
opinion as to whether all of the veteran's disabilities 
caused him to be unemployable.  Although VA examined the 
veteran in August 1999 and August 2000, respectively, the 
examiners failed to render an opinion regarding the veteran's 
employability, as requested.  Consequently, the examination 
reports must be considered inadequate for review purposes.  

The previously requested medical opinion is essential in 
adjudicating this claim, since the Board may not rely on its 
own unsubstantiated opinion in determining medical matters.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See also 
Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty 
v. Brown, 6 Vet. App. 532, 537 (1994) (where the veteran 
presents a plausible claim, the VA has a duty to supplement 
the record by obtaining an examination which includes an 
opinion on what effect the appellant's service-connected 
disability has on his ability to work).  The Board also 
emphasizes that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

Under these circumstances, another remand of this claim is 
required, even though it will, regrettably, further delay a 
final decision on the claim on appeal.  On remand, the RO 
should also obtain an updated employment history from the 
veteran, inasmuch as an August 1999 VA addendum outpatient 
record from a social worker indicates that the veteran worked 
frequently for a temporary job placement agency.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should request that the 
veteran to prepare and submit a list 
of all employment during the past five 
years, including names of employers, 
dates of employment, hours worked, and 
earnings.

2.  After the veteran's response (or a 
reasonable time period for his 
response has expired), the RO should 
arrange for the veteran to undergo a 
general medical examination to obtain 
medical opinion regarding his 
employability.  The entire claims file 
must be made available to the 
physician designated to examine the 
veteran, and the report of the 
examination should include discussion 
of the veteran's documented medical 
history and assertions.  All indicated 
tests and studies should be 
accomplished, and all clinical 
findings should be detailed.  

The Board points out to the examiner 
that the veteran's primary 
disabilities (other than alcohol and 
substance abuse, in remission) have 
been identified as chondromalacia, 
patella, bilateral knees, 
hypertension, status post traumatic 
amputation right middle finger, 
scoliosis (also referred to as back 
pain), hallux valgus deformity with 
bunion formation, right foot, history 
of condyloma on penis, polysubstance 
abuse and eczema.  The examiner should 
provide an assessment of the severity 
of each of these disabilities, as well 
as provide an assessment of the 
severity of any other diagnosed 
disability(ies).  

Thereafter, the examiner should offer 
an opinion as to whether it is as 
least as likely as not that, due to 
the combined effects of all the 
veteran's documented disabilities, 
except for any current alcohol and 
drug abuse problems, the veteran is 
unable to obtain or retain 
substantially gainful employment.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

3.  To help avoid future remand, the 
RO must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification 
and development action required by 
sections 3 and 4 of the Veterans 
Claims Assistance Act of 2000 
(codified at 38 U.S.C. §§ 5102, 5103 
and 5103A and implemented by VA 
regulation 38 C.F.R. § 3.159) has been 
accomplished.  

5.  After completing the requested 
development, and accomplishing any 
additional notification and/or 
development action deemed warranted, 
the RO should review the claim for a 
permanent and total disability rating 
for pension purposes.  This should 
include issuing a rating decision that 
identifies and assigns a percentage 
rating for each chronic disability; 
and analysis of the claim both the 
objective (average person) or 
subjective (unemployability) standards 
for determining entitlement to a 
permanent and total disability rating 
for pension purposes.  See Talley v. 
Derwinski, 2 Vet. App. 282 (1992); 
Brown v. Derwinski, 2 Vet. App. 444 
(1992).

6.  If the benefits sought on appeal 
remain denied, the RO must issue to 
the veteran and his representative an 
appropriate supplemental statement of 
the case and afford them the 
appropriate opportunity to respond 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



